Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khoryaev et al. (US 2019/0174547 A1) – intra and inter-rat co-existence and congestion control for LTE PC5-based V2V communication but does not disclose selecting a priority radio access technology (RAT) among a plurality of RATs that the UE device supports, wherein an RAT is a communication protocol according to a specific communication standard and selecting a non-priority RAT among the plurality of RATs, wherein the non-priority RAT and the priority RAT are different RATs and the priority RAT is selected based on a default RAT setting and the non-priority RAT is selected based on RAT capabilities of devices in a vicinity of the UE device or a communication condition.
Kedalagudde et al. (US 2019/0150082 A1) – device and method for RAT selection among multiple RATs but does not disclose selecting a priority radio access technology (RAT) among a plurality of RATs that the UE device supports, wherein an RAT is a communication protocol according to a specific communication standard and selecting a non-priority RAT among the plurality of RATs, wherein the non-priority RAT and the priority RAT are different RATs and the priority RAT is selected based on a default RAT setting and the non-priority RAT is selected based on RAT capabilities of devices in a vicinity of the UE device or a communication condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462